Case 2:20-cv-02291-DOC-KES Document 184 Filed 10/06/20 Page 1 of 3 Page ID #:3026
Case 2:20-cv-02291-DOC-KES Document 184 Filed 10/06/20 Page 2 of 3 Page ID #:3027




  60,000 people experiencing homeless in the City and the County of Los
  Angeles.

         While it should be unnecessary, the Court feels compelled to remind
  the parties that the challenge of homelessness, and the parties’ decades-long
  inability to jointly address it, has plagued this region for more than 30 years.
  In 1985, the L.A. Times wrote:

           The tents are down. The homeless are back on the streets. And Los
           Angeles city and county governments have taken little new action to
           alleviate their plight.

           City and county governments traditionally have been wary of crossing
           jurisdictional lines, but this problem begs for the attention of both.
           The county has responsibility for welfare questions, and the city
           oversees many building and safety aspects involved in sheltering the
           homeless. It is time for leadership from both the mayor’s office and
           the county Board of Supervisors to pull all the players together in one
           room and lock the door until they have assigned tasks to start finding
           land and money for shelters, with deadlines for doing so. . .

           So far the county has done only what the courts have ordered it to do.
           The city has been equally reluctant to take the lead. The homeless
           don’t really care who helps, but someone must. Next Christmas there
           need be no tent city if both governments act now.1

         Based on the report submitted on October 5, 2020, it appears that the parties
  are more intent on repeating history than changing it. There are 80 days until
  Christmas and both governments need to act now. History should not be doomed
  to repeat itself here, and the Court is committed to ensuring that the City and
  County work together to finalize a Memorandum of Understanding that adequately
  addresses the Binding Term Sheet. While it is unfortunate that the Court has to
  intervene, it appears that the parties cannot resolve matters on their own.




  1
    Help the Homeless, L.A. Times (Jan. 8, 1985),
  https://www.latimes.com/archives/la-xpm-1985-01-08-me-7426-story.html.


   CV-90 (12/02)               CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                               2
Case 2:20-cv-02291-DOC-KES Document 184 Filed 10/06/20 Page 3 of 3 Page ID #:3028




        As such, the Court ORDERS the following parties and individuals to attend
  a mediation on Thursday, October 8, 2020 at 10:00 a.m. in an effort to finalize the
  Memorandum of Understanding2:

           —From the City of Los Angeles: City representatives, including City
           Administrative Officer Richard Llewellyn, Jr.; Deputy Mayor for
           Homelessness Initiatives Jose “Che” Ramirez; Chief of Staff to Council
           President Nury Martinez, Ackley Padilla; and City Homelessness
           Coordinator Meg Barclay.

           —From the County of Los Angeles: Representatives from the Offices of
           Board of Supervisors Chair Kathryn Barger and Supervisor Mark Ridley-
           Thomas.

         In order to comply with public health guidance, this meeting shall be held at
  the County of Los Angeles’ Hall of Administration located at 500 West Temple
  Street, Los Angeles, CA 90012.

        In anticipation of the mediation, the Parties are ORDERED to submit
  confidentially to the Court the latest version of the draft MOU by 9:00 a.m. on
  October 7, 2020. The Court further ORDERS the parties to ensure that they have
  access to the proper equipment necessary to exchange further drafts at the
  mediation.

           IT IS SO ORDERED.




  2
    In order to maximize the effectiveness of the mediation, the Court respectfully
  requests that the Elected Officials referenced in this order be available, at a
  minimum by telephone, should their involvement in finalizing the Memorandum of
  Understanding become necessary.

   CV-90 (12/02)               CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                               3
